ROBINSON, J.
In determining whether time is of the essence of a contract to sell goods to be delivered by stated instalments, which are to be separately paid for, such contract, by reason of the provisions of paragraph 2 of Section 8425, General Code, will be construed in the light of the surrounding circumstances of the whole transaction, unless, by the expressed terms of the contract, time is made the essence thereof or, by expressed terms, consideration of the surrounding circumstances is precluded.
'Judgment reversed.
Marshall, CJ., Day, Allen, Kinkade, Jones and Matthias, JJ., concur.